Exhibit 10.2

EXTENDED STAY AMERICA, INC.

EXECUTIVE SEVERANCE PLAN

PARTICIPATION AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of                     , 2014
(the “Effective Date”), is between ESA Management, LLC and the individual whose
name is set forth on the signature page hereto (the “Employee”).

Section 1. Defined Terms. Capitalized terms not defined herein shall have the
meaning ascribed to them in the Extended Stay America, Inc. Executive Severance
Plan (the “Plan”).

Section 2. Participant Acknowledgment. The Employee is an Eligible Individual
under the Plan, and hereby acknowledges having received of a copy of the Plan.
The Employee further acknowledges having reviewed the Plan and understands that
by executing this Agreement he or she will become a Participant, and agrees to
be bound by all of the terms and conditions of the Plan, including the covenants
set forth in Sections 6.1, 6.2, 6.3 and 6.4 of the Plan

Section 3. Counterparts. This Agreement may be executed by .pdf or facsimile
signatures and in any number of counterparts with the same effect as if all
signatory parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument.

Section 4. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, oral and written, between the parties hereto with respect to the
subject matter hereof.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first set forth above.

 

ESA MANAGEMENT, LLC By:        Name:   Title:   By:        [PARTICIPANT]